10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGoR W. sCoTT iff "
United States Attomey '

JEREMY J. KELLEY

 

Assistant United States Attorneys

501 IStreet, Suite 10-100 FEB 11 zmg
Sacrament°’ CA 95814 cLl-:m< u.s. olsTnlcT couRT
Telephone: (916) 554-2700 EAsTEnN’msT'ch oF cALlFoRNlA
Facsimile: (916) 554-2900 BY

 

DEPUTY CLERK

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED sTATEs oF AMERICA, CAsE No. 2;17-CR-0209 KJM

Plaintiff, \'/QFPRQPQSEU’] oRDER sEALING DoCUMENTs
As sET FoRTH IN GovERNMENT’s NoTICE
RoDNEY FLUCAS,

Defendant.

 

 

Pursuant to 18 U.S.C. § 3771(a)(8) and Local Rule 141(b), and based upon the representation
contained in the govemment’s Request to Seal, IT IS HEREBY ORDERED that the thirty-nine pages of
exhibits submitted in support of the government’s formal objections to the Presentence Investigation
Report and the government’s Request to Seal shall be SEALED until further order of this Court.

lt is further ordered that access to the sealed documents shall be limited to the government and
counsel for the defendant, subject to the parties’ Stipulated Protective Order filed on the Court’s docket.

The Court has considered the factors set forth in Press-Enterprise Co. v. Supreme Court, 464
U.S. 501, 510 (1985) and Oregonian Publishl`ng Co. v. U.S. Dz`strl`ct Courtfor the District ofOregon,
920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in the govemment’s request,
sealing the government’s motion serves a compelling interest. The Court further finds that, in the
absence of sealing, the compelling interests identified by the government would be harmed. In light of

the public filing of its request to seal, the Court further finds that there are no additional alternatives to

[PRoPosED] ORDER SEALING DoCUMENTs As SET
FoRTH IN GovERNMENT’s NoTlcE

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28~

 

 

sealing the government’s motion that Would adequately protect the compelling interests identified by the

government

1311/w M?…/QM/\/

THE H 'NO BLE KIMBERLY J. MUELLER
UNIT g ES DISTRICT JUDGE

[PRoPosED] ORDER SEALING Do`cUMENTs As SET
FoRTH IN GovERNMENT’s NoTlcE

 

 

 

